Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 05/24/2022 & 5/31/2022 have been entered.

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Nicholas Gallo, Reg# 60,758, the application has been amended as follows: 

1.         (Currently Amended)  A method implemented by a network traffic management system comprising one or more network traffic apparatuses, client devices, or server devices, the method comprising:
generating a dynamic credential to be sent to a client and associating the generated dynamic credential with a parameter;
rendering a credential-morphing instruction and a modified instruction, wherein the credential-morphing instruction defines a credential-morphing operation configured to cause the client to either include a request for a new generated dynamic credential in a resource request or update the generated dynamic credential over time when executed to generate a new dynamic credential; [[and]]
sending the rendered credential-morphing instruction, the modified instruction, and the generated dynamic credential to a client ;
receiving the resource request comprising either the dynamic credential, a new dynamic credential generated by a client or a request for a new dynamic credential to be generated, wherein the new dynamic credential is generated and sent back to the client if an associated parameter is satisfied, the new dynamic credential being associated with a new parameter; and 
terminating the resource request in response to determining parameter associated with either the dynamic credential or the new dynamic credential is not satisfied.

6.         (Cancelled) 

11.        (Currently Amended)  A computing apparatus comprising memory comprising programmed instructions stored in the memory and one or more processors configured to be capable of executing the programmed instructions stored in the memory to:
generate a dynamic credential to be sent to a client and associating the generated dynamic credential with a parameter;
render a credential-morphing instruction and a modified instruction, wherein the credential-morphing instruction defines a credential-morphing operation configured to cause the client to either include a request for a new generated dynamic credential in resource request or update the generated dynamic credential over time when executed to generate a new dynamic credential; [[and]]
send the rendered credential-morphing instruction, the modified instruction, and the generated dynamic credential to the client ;
receive the resource request comprising either the dynamic credential, a new dynamic credential generated by a client or a request for a new dynamic credential to be generated, wherein the new dynamic credential is generated and sent back to the client if an associated parameter is satisfied, the new dynamic credential being associated with a new parameter; and 
terminate the resource request in response to determining parameter associated with either the dynamic credential or the new dynamic credential is not satisfied.


16.        (Cancelled)  
21.        (Currently Amended) A non-transitory computer readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the processors to:
generate a dynamic credential to be sent to a client and associating the generated dynamic credential with a parameter;
render a credential-morphing instruction and a modified instruction, wherein the credential-morphing instruction defines a credential-morphing operation configured to cause the client to either include a request for a new generated dynamic credential in a resource request or update the generated dynamic credential over time when executed to generate a new dynamic credential; [[and]]
send the rendered credential-morphing instruction, the modified instruction, and the generated dynamic credential to the client ;
receive the resource request comprising either the dynamic credential, a new dynamic credential generated by a client or a request for a new dynamic credential to be generated, wherein the new dynamic credential is generated and sent back to the client if an associated parameter is satisfied, the new dynamic credential being associated with a new parameter; and 
terminate the resource request in response to determining parameter associated with either the dynamic credential or the new dynamic credential is not satisfied.

22.        (Currently Amended) A network traffic management system, comprising one or more traffic management apparatuses, client devices, or server devices, the network traffic management system comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to:
generate a dynamic credential to be sent to a client and associating the generated dynamic credential with a parameter;
render a credential-morphing instruction and a modified instruction, wherein the credential-morphing instruction defines a credential-morphing operation configured to cause the client to either include a request for a new generated dynamic credential in a resource request or update the generated dynamic credential over time when executed to generate a new dynamic credential; [[and]]
send the rendered credential-morphing instruction, the modified instruction, and the generated dynamic credential to a client ;
receive the resource request comprising either the dynamic credential, a new dynamic credential generated by a client or a request for a new dynamic credential to be generated, wherein the new dynamic credential is generated and sent back to the client if an associated parameter is satisfied, the new dynamic credential being associated with a new parameter; and 
terminate the resource request in response to determining parameter associated with either the dynamic credential or the new dynamic credential is not satisfied.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest morphing client credentials by implementing a credential-morphing instruction and a modified instruction, wherein credential-morphing instruction defines a credential-morphing operation for causing the client to update the generated dynamic credential over time when executed, sending the rendered credential-morphing instruction, the modified instruction, and the generated dynamic credential to a device, in order to send a newly generated credential to the client if parameters associated with the newly updated credentials are satisfied and terminating a client-related request parameters associated with the credential is not satisfied, in the specific manner and combinations recited in claims 1-5, 7-15, and 17-22.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US PG Pub Crawford et al (US 8,401,522), which teaches automatically updating passwords in an automatically assigned schedule;
(ii) 	US PG Pub Marroquin (US 2002/0191786), which discloses implementing polymorphous encryption of passwords to prevent unauthorized access to secure data;
(iii) 	NPL document "Do DOM: Levraging DOM Invariants for Web 2.0 Application Reliability" – Zorn et al, Microsoft Research, 11/04/2010; and 
(iv) 	NPL document "Cujo: Efficient Detection and Prevention of Drive-by-Download Attacks" – Rieck et al, Machine Learning Group, Technische University, Intelligent Data Analysis Fraunhofer Institute FIRST, Laboratory for Dependable Distributed Systems, 12/10/2010.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of *, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220815